department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-100415-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable dianne feinstein united_states senate washington dc attention --------------------- dear senator feinstein this letter responds to your request for information dated date on behalf of your constituent -------------------------- --------------asked how to determine if he is an employee for income_tax_withholding purposes the question of whether an individual is an employee or an independent_contractor non-employee depends on the facts and the application of law and regulations to a particular case the regulations that provide the criteria for determining an individual’s status as an employee or independent_contractor for income_tax_withholding purposes are found in sec_31_3401_c_-1 of the employment_tax regulations these regulations provide that in general the employer-employee relationship exists when the person for whom the individual performs services has the right to direct and control that individual not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished the employer does not have to actually direct or control the manner in which the individual performs the services but must have the right to do so regulation sec_31_3401_c_-1 if the relationship of an employer and employee exists the parties’ designation or description of the relationship as anything other that that of employer and employee is not important regulation sec_31_3401_c_-1 this means that if an employer- employee relationship exists whether the parties designate the employee as partner co-adventurer agent independent_contractor or the like does not matter regulation sec_31_3401_c_-1 these rules reflect common_law principles developed and affirmed over decades by the courts that govern internal_revenue_service policy in this area conex-100415-10 in determining whether an individual is an employee or independent_contractor under the common_law one must consider all evidence of both control and lack of control or autonomy in doing so one must examine the relationship of the work and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavioral controls refer to facts that indicate whether the service_recipient has a right to direct and control how the worker performs the specific task for which the individual is hired facts that illustrate whether there is a right to control how a worker performs a task include the provision of training the issuance of instructions or the completion of a job performance evaluation financial controls refer to facts that indicate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors include the method of payment the worker’s opportunity for profit or loss and whether a worker has made a significant investment incurs unreimbursed expenses or makes services available to the relevant market the relationship of the parties is generally evidenced by the parties’ agreements and actions with respect to each other including facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities i am enclosing a copy of form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding --------------can file a form ss-8 to request a determination of his worker status for purposes of federal employment_taxes and income_tax_withholding however we cannot issue a determination_letter on a hypothetical situation if an individual is an employee under the common_law rules the individual’s employer must ask the individual for a withholding_exemption certificate that an employee uses to claim federal_income_tax withholding exemptions employees claim these exemptions using a form_w-4 employee’s withholding allowance certificate if an employee does not furnish his employer with a form_w-4 the employer will treat the employee as single and claiming no exemptions i am also inclosing a copy of form_w-4 employee’s withholding allowance certificate this letter outlines certain general principles of the law which i hope are helpful in responding to -------------- it is intended for informational purposes only and does not conex-100415-10 constitute a ruling see revproc_2010_1 sec_2 internal_revenue_bulletin date if you have any questions please contact me or ------ ----------- ------------- at -------------------- sincerely nancy marks division counsel associate chief_counsel tax exempt government entities enclosures
